Case: 1:20-cv-06477 Document #: 1-9 Filed: 10/30/20 Page 1 of 64 PageID #:207




      EXHIBIT G
  Case: 1:20-cv-06477 Document #: 1-9 Filed: 10/30/20 Page 2 of 64 PageID #:208



File reference I ACa 537/16




                                    JUDGMENT
                      IN THE NAME OF THE REPUBLIC OF POLAND

                                                                       On January 24, 2017

Court of Appeal in Lublin, 1st Civil Department


composed of:
Chairman - Judge:                Judge Danuta Mietlicka (rapporteur)
Judge:                          Judge Elzbieta Patrykiejew
Judge:                          Judge Jerzy Nawrocki
Recorder:                        Court Secretary Maciej Mazuryk


after recognition on January 24, 2017 in Lublin at the hearing


the case brought by Solo Investment limited liability company
located in Rozplucie Pierwsze
against Ludwin Commune.
for payment


as a result of the defendant's appeal against the verdict of the District Court in Lublin
of December 29, 2015 with reference number Act I C 28/12


   I.       changes part of the judgment under appeal in points I and III in this way, that
            the claim is dismissed (point I) and orders from the plaintiff Solo Investment
            limited liability company located in Rozplucie Pierwsze in favor of the
            defendant Ludwin Commune a payment in the amount of PLN 7,217 (seven
            thousand two hundred seventeen) as costs of proceedings (item III);
   II.      orders from the plaintiff Solo Investment limited liability company located in
            Rozplucie Pierwsze a payment in the amount of PLN 20,800 (twenty thousand
            eight hundred) as costs of the appeal for the defendant Ludwin Commune.
  Case: 1:20-cv-06477 Document #: 1-9 Filed: 10/30/20 Page 3 of 64 PageID #:209



File reference I ACa 537/16

                                       JUSTIFICATION

Judgment issued on December 29, 2015 by the District Court in Lublin ordered the following:

   1. ordered from the defendant, the Ludwin Commune in favor of the plaintiff, the Solo

        Investment limited liability located in Rozplucie Pierwsze a payment in the amount of

        PLN 11,239,951.09 with statutory interest from December 3, 2011 until the date of

        payment;

   2. dismissed the remainder of the claim;

   3. ordered from the defendant, Ludwin Commune in favor of the plaintiff, the Solo

        Investment limited liability located in Rozplucie Pierwsze a payment in the amount of

        PLN 21,652.12 for a partial refund of the trial costs;

   4. ordered to return the amount of PLN 1,537.86 as an unpaid advance to the defendant,

        the Ludwin Commune from the District Court in Lublin;

   5. in the remaining part, the unpaid court costs were taken over by the State Treasury.

The court based its decision on the following findings and conclusions:

In its court suit on January 13, 2012 the plaintiff, Solo Investment Limited Liability Company

located in Rozplucie Pierwsze asked the Court to order the defendant, the Ludwin Commune a

payment in the amount of PLN 13,889,256.46 plus the statutory interest from November 17,

2011 until the date of payment, as a reimbursement of expenditures incurred by the plaintiff

and his legal predecessor on the property owned by the defendant, the Ludwin Commune, which

costs were incurred in connection with the execution of an invalid ,,Lease Agreement" of 15

February 2007, concluded under the influence of a material error, deceitfully caused by a

representative of the Ludwin Commune and concerning the content of legal action, and the

plaintiff also asked to order from the defendant a payment for his trial costs, including costs of

legal

                                                                                                1
  Case: 1:20-cv-06477 Document #: 1-9 Filed: 10/30/20 Page 4 of 64 PageID #:210



representation. The defendant did not admit the claim, requesting its dismissal in full, and

indicated that the plaintiff did not keep the one year deadline to submit a declaration of will to

evade the effects of a statement made under the influence of an error. The court established that

on February 15, 2007, between “Antar LTD”, a limited liability company with headquarters in

Lublin, represented by Andrzej Pawlak - president of the company, and the Ludwin Commune

represented by the Commune Mayor - Zygmunt Ogorek was concluded and signed a lease

agreement of a property located at the Lake Piaseczno, thanks to which the company Antar Ltd

leased real estate consisting of plots marked in the land register of the village of Rozplucie

Pierwsze No. 90 and 94/2 with a total area of 9.19 hectares built-up with a guesthouse for 50

beds, a fast-food bar, an outbuilding and a camping site excluding a strip of land with a width

of 2m, counting from the fence from the north side, intended for pedestrian traffic. The contract

was concluded for the period from March 1, 2007 to December 31, 2032. The lessee undertook

to use the subject of the lease for running a business. According to his statement, the purpose

of the contract was to adapt real estate for the needs of a modern, high standard holiday resort,

where vacationers will be able to have comprehensive physical and mental recreation services

available, in accordance with the program and spatial concept of the summer recreation center

over Lake Piaseczno, constituting annex no. 3 to the contract (§ 1 of the contract). In § 2 of the

lease agreement, the Commune stated that the property is free from encumbrances and property

rights and liabilities of third parties and that it does not know about any circumstances that

preclude the use of real property for running a holiday center. The agreement allowed for the

assignment of tenant rights and obligations resulting from the contract for the benefit of the

entity related to the lessee (§5 point 3 of the contract). The lessee undertook to pay a gross rent




                                                                                                 2
  Case: 1:20-cv-06477 Document #: 1-9 Filed: 10/30/20 Page 5 of 64 PageID #:211



of PLN 50,000 for the 12-month billing period, which was to be modified annually until March

31 of each year, based on the inflation rate adopted in the budget act for a given year (§7). In §

9 of the contract, the lessee undertook to incur expenditures on the property, and the lessor

agreed that the cost of tenants' own outlays on the property would be deducted from the rent. If

the amount of outlays exceeded the amount of rent in a given year, the difference was to be

taken into account in the following years. The parties defined expenditures as investment

expenditures in the course of adapting real estate for use as a modern holiday resort, in the

course of real estate use and operation of the facility and costs of replacement, reconstruction

of demolition of used infrastructure, demolition and construction of new buildings,

constructions and other construction objects. The amount of expenditures to be credited to the

rent was to occur each time before they were incurred on the basis of the investor's cost estimate.

In § 12 of the Agreement, the parties agreed that the lessee has the right to purchase the subject

of the lease by way of no-tender based on the rules specified in separate regulations (in the case

of development based on a building permit). On February 28, 2007, based on the handover

protocol, the lessor handed over the property specified in the contract to the lessee. Pursuant to

an agreement concluded on 23 September 2009, Antar LTD, a limited liability company located

in Lublin transferred to the Solo Investment, a limited liability company with headquarters in

Warsaw the rights and obligations of the Antar LTD, resulting from the lease agreement of

February 15, 2007 between the Ludwin Commune and the Antar LTD. The Mayor of the

Ludwin Commune agreed to the above-mentioned assignment under the condition provided

that the headquarters of the Solo Investment was moved to the Ludwin Commune. The Solo

Investment company is currently based in Rozplucie




                                                                                                 3
  Case: 1:20-cv-06477 Document #: 1-9 Filed: 10/30/20 Page 6 of 64 PageID #:212



Pierwsze, in the Ludwin Commune. After the transfer of the real estate, the company

commenced investments. After the completion of individual stages of work at the holiday

resort, the lessee presented the as-built cost estimates to the defendant, which were verified by

a person having appropriate qualifications. The defendant approved expenditures incurred in

the period from March 1, 2007 to March 1, 2011 for the total amount of PLN 13,899,266.46.

These amounts were used to deduct rent for the years 2007-2011 for a total amount of PLN

287,354.63. The total value of works performed for the property on which the holiday resort on

Lake Piaseczno is run was PLN 11,481,329.10 gross (PLN 9.138.171,62 net). By a letter of 12

August 2011, the plaintiff requested the defendant Commune to conclude a contract in the mode

of non-tender sale of real estate including plots No. 90 and 94/2, for which the District Court

Lublin - East with its registered office in Swidnik keeps land and mortgage registers for

(LU1I/00135980/6 and LU1l/00141599/3), referring to § 12 of the contract for the price of PLN

14,950,000.00 less the value of expenditures borne by the tenants since 2007, i.e. PLN

13,889,266.46. As the deadline for signing the contract, the plaintiff indicated the date of

September 5, 2011. The plaintiff also requested to provide him with full documented

information on the current legal status of the real estate. In reply, the Mayor of the Ludwin

Commune stated that in accordance with the provisions of the Real Estate Management Act of

August 21, 1997, real estate owned by the Commune may be sold by way of no-tender only in

the cases specified in the Act, when the owner decides to sell, which the Ludwin Commune

does not plan. The plaintiff reiterated the request to provide information on the legal status of

the property and requested the Ludwin Commune to update the legal status of plot no. 94/2 due

to the entry in the land and mortgage register as the owner of WPT "Lublinianka" in Lublin,

not the Ludwin Commune. The Mayor of the Ludwin Commune, in a letter dated




                                                                                               4
  Case: 1:20-cv-06477 Document #: 1-9 Filed: 10/30/20 Page 7 of 64 PageID #:213



September 22, 2011, stated that the commune is the owner of the whole real estate, while the

declarations included in the contract and regarding the legal status of the property were

consistent with the actual and legal status. Moreover, he stated that since 1991, administrative

proceedings have been pending for the return of the real estate constituting part of plot No. 90,

initiated from the application of the former owner. In a letter dated October 12, 2011, Solo

Investment called on the Ludwin Commune to terminate the lease agreement on the basis of the

parties' agreement within 14 days from the delivery of the request and to return the value of the

landlord's expenditure on the property, not previously credited against the rent, minus the total

amount of defendant's rent, and ultimately the amount of PLN 13,592,363.00. The plaintiff

justified the above statement by actions taken by the defendant, in particular the refusal to sell

the leased property, which led to issues based on legal grounds, economic desirability and the

validity of continuation of the lease agreement. The Ludwin Commune did not agree to

terminate the contract by agreement of the parties. In the letter presented to the defendant

Municipality on November 18, 2011, the plaintiff, the Solo Investment Company as the legal

successor of the Antar LTD Company in Lublin and the lessee of the property located in

Rozplucie Pierwsze, covering plots no. 90 and 94/2, filed a statement of refusal of legal effects

declaration of will on the conclusion of the “Lease Agreement” of February 15, 2007, submitted

a declaration of evasion of the legal effects of the declaration of will to conclude a lease contract

deceitfully caused by the Ludwin Commune and concerning the content of legal action.The

misrepresentation consisted in: incorrect provision in the wording of the lease agreement: "the

lessor declares that the property indicated in § 1 is free from encumbrances and property rights

and liabilities of third parties and does not know of any circumstances excluding the use of real

estate for running a holiday resort" and false assurance in the content of § 12 of the above-

mentioned contract,




                                                                                                   5
  Case: 1:20-cv-06477 Document #: 1-9 Filed: 10/30/20 Page 8 of 64 PageID #:214



"The lessee has the right to purchase the subject of the lease through a non-tender procedure on

the terms set out in separate regulations (in cases of development based on a building permit)",

while the Commune does not plan to sell the property, and as for its part, the recovery

proceedings are pending, which excludes the possibility of actual and legal purchase of the

property. Then the plaintiff called for the return of the value of expenditures in the amount of

PLN 13,899,266.46 within 14 days of receiving the request. Subsequently, on February 27,

2012, the defendant was summoned to appear in order to take possession of the property which

the plaintiff wanted to transfer back to the Ludwin Commune. The Ludwin Commune in a reply,

dated March 1, 2012 stated that it upholds the position expressed in the letter of December 1,

2011 and it did not show up to take property possession back. In the face of the failure of the

representatives of the Commune on the day indicated, the plaintiff prepared a report of the

appearance of one and failure to attend by the other party for the purpose of transferring the

property, signed by three witnesses. Without the presence of the defendant, in the presence of

the witnesses indicated, the plaintiff made the property transfer protocol and sent it to the

Ludwin Commune by mail. The § 2 point “g” of the real property transfer protocol shows that

the company considers the transfer act to be made. However, the Commune defended the

actions, indicating unilaterally that the lease contract of February 15, 2007 still applies. Since

1991, in relation to the part of plot No. 90, formerly designated in the land and buildings register

as plot No. 285, administrative and court-administrative proceedings concerning the return of

property to previous owners expropriated in the 1970s were pending, currently in the person of

their heir - Jerzy Wojtasiewicz. In the letters of April 2, 2008, the County of Leczna informed

about initiating, upon the request of the Antar LTD, administrative proceedings regarding

development of plots no. 90 and 94/2 in Rozplucie Pierwsze, on the premises of a holiday resort

under the name of “Resort Piaseczno”. These




                                                                                                  6
  Case: 1:20-cv-06477 Document #: 1-9 Filed: 10/30/20 Page 9 of 64 PageID #:215



letters were also sent to the attention of Jerzy Wojtasiewicz by the County of Leczna, what has

been shown in their content. In the course of the above-mentioned proceedings, Jerzy

Wojtasiewicz applied for their suspension until the decision of the Minister of Infrastructure

issued in case BO1d/782-R-124/07 concerning the return of the expropriated property - former

plot no. 285, now part of plot No. 90. These applications were not delivered to the lessee. In the

decisions of April 30, 2008 (cases: BAO.IV.7351/120/08-4, BAO.IV.7351/119/08-4,

BAO.IV.7351/118/08-4,               BAO.IV.7351/117/08-4,               BAO.IV.7351/104/08-4,

BAO.IV.7351/105/08-4, BAO.IV.7351/98/08-6, BAO.IV.7351/98/08-5), the County of Leczna

refused to suspend the proceedings, indicating at the same time that Jerzy Wojtasiewicz is not

their party. The provisions were also delivered to the Antar Ltd Company on May 2 and 5,

2008. and picked up by Mr. Wieslaw Tokarz. Jerzy Wojtasiewicz, by a letter filed on 1 April

2008, applied to the District Prosecutor's Office in Lublin for commencing criminal proceedings

in connection with the investment carried out by the Antar LTD Company in Lublin without

the required building permit on plot No. 90 located in the village of Rozpłucie - Garbów. In the

course of the proceedings, it was stated that sanitary buildings erected without the required

permit, they were dismantled. By virtue of a decision of 28 April 2008, the Police Headquarters

in Leczna refused to initiate an investigation against the negligible social harmfulness of the

act. Jerzy Wojtasiewicz also visited the premises of the holiday resort in 2007-2008, when

construction works were in progress, informing employees that the right to part of the property

is contentious. However, he did not talk to the president or owner of Antar LTD. The employees

informed Wiesław Tokarz about the fact that someone claims the rights to the real property and

that the proceedings are in progress. Wiesław Tokarz did not provide this type of information

to the company's authorities, considering that it is not within his competence. On June 13, 2008

during the proceedings for annulment of the decision of the President of the Office of Housing




                                                                                                7
 Case: 1:20-cv-06477 Document #: 1-9 Filed: 10/30/20 Page 10 of 64 PageID #:216



and Urban Development of 22 March 2000 (P0.5.1-0-85-99), which upheld the decision Lublin

Voivode from December 14, 1998 (GKN.GW.7221-2/76/98) refusing to return the property

located in the city of Rozplucie - Garbow, marked as plot No. 285 with an area 3.21 ha, which

is part of the current plot No. 90, real estate inspections were carried out, in which was

participated, marked in the protocol as the lessee, Wiesław Tokarz, with third-party agent

authorization along with Marek Pawłowski also a third-party agent with authorization. Jerzy

Wojtasiewicz also participated in the activities. Antar LTD was requested to provide the plot

for inspection by the Ministry of Infrastructure. Wiesław Tokarz had third-party agent

authorization granted on April 10, 2008 and June 12, 2008 by the President of Antar LTD to

represent it before public administration bodies in all matters related to the proceedings

regarding the investment in the holiday resort on the Piaseczno Lake. Marek Pawłowski had

third-party agent authorization from June 12, 2008 to represent Antar LTD before public

administration authorities, common and administrative courts and other entities in matters

related to proceedings regarding investments in the holiday resort on the Piaseczno Lake. The

authorization was granted by the President of the Company. Wieslaw Tokarz was not an

employee of the plaintiff, he provided services for him (and his legal predecessor) during the

investment process, in particular in the field of obtaining building permits. The above

authorizations did not authorize to represent Antar LTD in the course of proceedings for the

return of real estate. The company was not a party to this proceeding. During the inspection,

Wiesław Tokarz submitted his authorization to the employees of the Ministry of Infrastructure

and it was not questioned. After completing the inspection, Wiesław Tokarz reported to the

deputy mayor of Ludwin commune to obtain information about the results of the inspections,




                                                                                             8
 Case: 1:20-cv-06477 Document #: 1-9 Filed: 10/30/20 Page 11 of 64 PageID #:217



who informed him that they were beneficial for the commune. Wieslaw Tokarz conveyed this

information to Andrzej Pawlak, the President of Antar LTD. The president of the company

decided that there is no problem related with this procedure. The real estate on which the

"JAGODA" Holiday Resort was located on Lake Piaseczno was for many years the subject of

lease contracts, but immediately before the conclusion of the lease contract by the plaintiff, the

center was run by the Ludwin Commune, due to the lack of willing external entities. In the

tender announcements placed by the Ludwin Commune, information about the lack of real

estate encumbrances was included. During several months of negotiations regarding the

conclusion of the contract, representatives of the Ludwin Commune did not inform the

representatives of Antar LTD Company about the ongoing expropriation proceedings. Both the

Mayor of the Commune and his deputy, in connection with the position of Antar LTD, predicted

the possibility of selling real estate in the future, after making an investment in the infrastructure

of the holiday resort. Representatives of the Commune were afraid that if the entire property

was to be sold immediately, the company would divide it and sell it to other entities, while the

Municipality wanted to preserve the current character of the property. Each party was

represented by entities providing legal assistance. The court indicated that the documents

presented by the parties were not questioned, except for the inspection report of the property of

June 13, 2008 to the extent that Wieslaw Tokarz was described as the lessee and Marek

Pawlowski as the representative of the lessee. Nevertheless, despite the objections of the

plaintiff's proxies regarding the lack of influence of marked persons on the manner of their

specification in the report, it should be pointed out that Wieslaw Tokarz explicitly stated that to

report himself as a lessee was a mistake, which clearly shows that he knew how in the protocol

he was specified, and all claims about posting his person post factum are not confirmed




                                                                                                    9
 Case: 1:20-cv-06477 Document #: 1-9 Filed: 10/30/20 Page 12 of 64 PageID #:218



in the facts. The court gave these documents faith. The court also discussed and assessed the

testimonies of witnesses, bearing in mind, to which side of the trial the given witness was

involved at the stage of preparing and implementing the contract, as well as now, because the

content of testimonies was largely related to this circumstance. The court pointed out that the

witness Andrzej Pawlak, acting as the president of Antar LTD (similarly to Jaroslaw

Tarnasiewicz - Heldut) had detailed information about the negotiation process and conclusion

of the lease agreement, whereas in the scope of the investment itself, in particular administrative

proceedings, his knowledge largely was based on information obtained from Wieslaw Tokarz,

which as part of his business activity dealt directly with the issues of building permits and

administrative processes connected with them, activities on the property itself, as well as

contacts with the Ludwin Commune (of a less formal nature). On behalf of the Commune, due

to the scope of duties and direct participation, and therefore knowledge in this subject, detailed

testimony was given by Krystyna Florek, while the negotiation process between the

Municipality and Antar LTD was also known to Slawomir Czubacki, deputy mayor during

negotiations, which now no longer fulfills this obligation. The court gave faith in the testimonies

of Andrzej Pawlak, Wieslaw Tokarz, Jaroslaw Tarnasiewicz - Heldut, Slawomir Czubacki, to

the extent they reported that in the course of the negotiations that the municipality assured to

the representatives of the company about a possibility to sell the property in the future, and the

concerns of the commune authorities regarding the sale of plots, regardless of the arrangements

of the local spatial development plan, are in logical relation with the content of the contract and

investments which then was taken by the plaintiff and his predecessor. In the opinion of the

Court, in the case of entities conducting real estate development activity on a large scale, based

on the principles of life experience, it is difficult to accept that these entities undertook

significant




                                                                                                10
 Case: 1:20-cv-06477 Document #: 1-9 Filed: 10/30/20 Page 13 of 64 PageID #:219



investments, without guarantees provided by the contractor. For these reasons, it could not be

considered credible testimony of Krystyna Florek and Zygmunt Ogorek indicating the

invariable declarations of the Commune that the contract concerns the lease, without foreseeing

the possibility of sale. On the other hand, the issue of the lack of official information about the

pending recovery proceedings in relation to a part of the real estate was in fact undisputed

between the parties. Zygmunt Ogorek testified that he did not inform the counterpart at any

stage of the negotiations about the pending return of the property, he also had no knowledge if

any of the employees gave such information, in any case it should be considered that he did not

issue such orders. However, it appears from Sławomir Czubacki's testimonies that the commune

was belittling the proceedings described, pointing to the obvious groundlessness of J.

Wojtasiewicz's claims, which is in essence expressed in the testimonies of Zygmunt Ogorek.

Witness testimony of Wieslaw Tokarz, in the range in which he presented knowledge about the

real estate return proceeding, was evaluated by the court as inconsistent. On the other hand,

Krystyna Florek's testimony, to the extent she stated, that she clearly informed Wieslaw Tokarz

about the pending real estate return proceeding and about that this proceeding excludes the

possibility of selling real estate, taking into account the entire body of evidence, cannot find

any confirmation. Only in a part, in the opinion of the Court, the testimony given by the Mayor

of the Ludwin Commune, Andrzej Chabros, deserves for the faith. First of all, these fragments

of his testimony are not convincing, which are based on information obtained from third parties

or those that boil down to the legal interpretation of contractual provisions. However, the

witness admitted that he had asked the inspector to check the cost estimates submitted by the

plaintiff in terms of material and financial aspects, which in turn led to the approval of these

cost estimates.




                                                                                                11
 Case: 1:20-cv-06477 Document #: 1-9 Filed: 10/30/20 Page 14 of 64 PageID #:220



Only some items of these cost estimates were questioned. The Court noted that the opinion of

an expert in the field of construction was based on works that were not questioned by the

defendant, which makes the expert's opinion credible. Due to the need to have a special

knowledge in respect of the value of expenses incurred by the plaintiff on the property of the

defendant, the court admitted evidence from an expert in the field of construction. In view of

the motivated objections of the defendant, the Court subsequently allowed the supplementary

opinion to be done. The expert showed the value of particular works and coefficients, which

formed the basis for determining this size of the valuation. In complementary opinions, he was

also comprehensively referring to the doubts raised by the defendant, also taking into account

partially raised allegations. However, the court had in mind that the expert erroneously

classified the rent as the value of the investment, the amount of which was unchallenged

between the parties. The rent is not an expense and cannot affect its amount. In the face of a

transparent presentation by the expert of the methods for which he calculated the value of

outlays, without including rent, the Court, based on the possessed data, clarified the gross outlay

for the amount of PLN 11,239,951.09. (PLN 13,388,894.15 x 84% - because of 16% of usage).

The allegations made by the defendant in the opinion were of a polemic nature or referring to

the legal assessment of the facts, which ultimately made it pointless to admit evidence from

another expert's opinion. It cannot be assumed that the court is obliged to admit evidence from

subsequent experts whenever the opinion is unfavorable for the party. The need to appoint

another expert should therefore be due to circumstances of the case, not the dissatisfaction of

the page from the previous submitted opinion. The court ruled that the plaintiff company was

seeking reimbursement of the expenses it had made and its legal predecessor based on the

contract concluded as a result of submitting a declaration of will under the influence of an error,




                                                                                                12
 Case: 1:20-cv-06477 Document #: 1-9 Filed: 10/30/20 Page 15 of 64 PageID #:221



from whose results it evaded by submitting an appropriate statement. The error was related to

the circumstances specified in § 2 and 12 of the lease agreement, which providing assurance of

the defendant about no burdens, no property rights of third parties and that the defendant does

not know about any circumstances excluding the use of real estate on running the holiday resort,

and to grant the lessee the right to purchase the leased property on a non-tender route, under the

rules set out in separate regulations in the case of development based on a building permit. The

plaintiff claimed that they were inconsistent with reality, because in respect of the part of

property, there was an administrative proceeding regarding the return of the property to the

expropriated owners, about which the applicant's predecessor did not know. Article 84 k.c.

states that in the event of an error regarding the content of a legal proceeding, it is possible to

avoid the legal consequences of his declaration of will. However, if the declaration of will was

made to another person, it may only be evaded from its legal effects if the error was caused by

that person, even without her fault, or if she knew about the error or could easily note the error;

this limitation does not apply to a legal transaction free of charge (§ 1). One can only rely on

an error justifying the supposition that if the declarant would not act under the influence of error

and would judge the matter wisely, he would not submit a statement of that content, and thus a

material error (§ 2). An error to which the evading entity of a wrongly submitted declaration of

will refers, must refer to the legal act, and must be relevant, unless it was triggered by a ruse

(Article 86 § 1 k.c.). The deceitful mislead is the conscious act of the counterparty aimed at

evoking a misleading idea of reality. In the opinion of the Court, this circumstance did not take

place. From Slawomir Czubacki's testimony, it appears that the proceedings with Jerzy

Wojtasiewicz's participation were belittled in the Commune, because his demands were not

considered valid




                                                                                                 13
 Case: 1:20-cv-06477 Document #: 1-9 Filed: 10/30/20 Page 16 of 64 PageID #:222



and meaningful. A similar conclusion can also be drawn from Zygmunt Ogorek's testimonies,

which indicated that he does not know whether any of the employees provided information

about the return procedure concerning part of plot No. 90, while he himself did not inform the

participants of the negotiations. However, the witness Krystyna Florek said that she would not

consider this type of claim to be a burden on real estate, so she did not see the need to post

relevant information and tenders, and the assurance provided in § 2 of the contract is considered

correct. Commune activities in this respect should therefore be assessed as deprived of due care

or diligence, however, the Court found no grounds to consider that they were aimed at

deliberately introducing the representatives of Antar LTD into error. An error as to the content

of a legal transaction means, in essence, an error as to the circumstances included in the content

of that act. The determination of the content of a legal transaction and its components must be

made taking into account the provisions of art. 56 k.c. Therefore, one cannot lose sight of the

fact that a specific legal act constituting the subject of assessment evokes "not only the effects

expressed in it, but also those that result from the act, principles of social coexistence and

established customs". The misconception that falls under the notion of error includes both the

content of the statement (mistake) and other circumstances, such as the facts to which the

statement relates, legal norms applicable to the legal act carried out, or the legal consequences

of the legal transaction. The plaintiff's predecessor's error related to the factual circumstances

directly related to the legal status of the real estate being the subject of the lease contract, in

which the tenant's right to purchase the property was granted at the same time, after its previous

construction. There is no doubt, therefore, that in the light of the above considerations, the

mistake concerned the content of the legal transaction. The second premise is the essential

nature of the error, that is, the condition that the legal action is made. Assessment or error should

be carried out based on




                                                                                                  14
 Case: 1:20-cv-06477 Document #: 1-9 Filed: 10/30/20 Page 17 of 64 PageID #:223



the analysis of the content of the entire contract and other circumstances of its conclusion. The

court, after analyzing the testimonies of witnesses - Wiesław Tokarz, Sławomir Czubacki and

Andrzej Pawlak, determined that the investor intended to acquire real estate, however, due to

concerns of the Ludwin Commune’s authorities regarding the possibility of dividing and selling

the divided property, hence the liquidation of the holiday resort, a lease contract was concluded,

the provisions of which clearly indicate that the lessee should adapt the property to the needs

of a modern, high standard holiday resort (§ 1 point 4 of the contract), while limiting its right

to return the equivalent of expenditures (§ 9 and 11 of the contract). In this way, the Commune’s

leased real estate, through the appropriate security, consistent with the assumptions regarding

the operation of the holiday center and the construction of leased plots, obtained a guarantee of

maintaining the existing character of the property. It is therefore obvious that an important

condition for the conclusion of the contract was the future sale of real estate, which, however,

under the conditions of pending proceedings for reimbursement, pursuant to art. 34 par. 3 of

the Act of August 21, 1997 Real Estate Management (Journal of Laws of 2015 item 782, as

amended) was not possible. Therefore, it should be considered that the company, having

information about pending proceedings, which excludes the sale of real estate, would not

conclude a lease agreement with similar content. In the opinion of the Court, the error was

significant and concerned the content of the legal transaction. The Court also analyzed the

premises of art. 84 § 1 second sentence, namely, whether the other side of the error evoked by

even her inalienable behavior or error, knew, or finally easily could have seen the mistake. The

defendant not only did not reveal in the course of the negotiations that the property was in

progress with recovery, but also ensured that there were no real estate encumbrances, therefore

it is undoubted that the error was caused by it. Article 88 § 1 of the Civil Code (k.c.) makes it

possible to




                                                                                               15
 Case: 1:20-cv-06477 Document #: 1-9 Filed: 10/30/20 Page 18 of 64 PageID #:224



evade the legal consequences of a declaration of will which has been made to another person

under the influence of an error or threat, by a declaration made to that person in writing. Such

a statement was made in a letter presented to the Ludwin commune on November 18, 2011.

The court also assessed the issue related to the lack of identity of the entity that made the

declaration of will affected by the defect and the entity that made the declaration about the

evasion of the effects of the error. The plaintiff derives his entitlement from the contract

concluded with the previous tenant. By virtue of a written agreement for the transfer of rights

and obligations under the lease agreement dated 23 September 2009 (k. 24 and n.), not

questioned by the defendant. Antar LTD a limited liability company based in Lublin, transferred

the rights and obligations to the plaintiff under the lease contract of the JAGODA Holiday

Resort on Lake Piaseczno. Defendant Ludwin Commune granted consent to the

abovementioned agreement, provided that the headquarters of the Solo Investment company

was transferred to the Ludwin Commune, which, as is apparent from the excerpt from the

Register of Entrepreneurs of the National Court Register attached to the suit, occurred. In

accordance with art. 509 § 2 k.c. the creditor may, without the consent of the debtor, transfer

the claim to a third party (transfer), unless this would be opposed to the act, the contractual

reservation or the characteristics of the obligation. Together with the claim, all rights related to

it are transferred to the buyer, in particular a claim for compound interest (§ 2). Art. 519 k.c.

provides that a third party may enter the place of the debtor who is released from the debt (§ 1).

The debt can be taken over by a contract between the debtor and a third party with the consent

of the creditor. A creditor's declaration may be made to any of the parties. It is ineffective if the

creditor did not know that the person taking over the debt is insolvent (§ 2 point 2). The contract

on taking over the debt should be null and void concluded in writing. The same applies to the

consent of the creditor to take over the debt (art. 522. k.c.). In view of maintaining the required

form and obtaining the consent of the Ludwin Commune, the change of the parties to the

                                                                                                  16
 Case: 1:20-cv-06477 Document #: 1-9 Filed: 10/30/20 Page 19 of 64 PageID #:225



contract was legally effective. The Court also analyzed the nature of the right to submit a

declaration of refusal of the declaration of will made under the influence of an error and stated

that it has the character of legal and shaping powers, because it creates the competence of the

authorized entity to unilaterally change or terminate the existing legal relationship. In view of

the above, the plaintiff, in principle, was entitled to the right to evade the effects of the

declaration on the conclusion of the lease contract. Nevertheless, the defendant argued that due

to the passage of time from the moment when the plaintiff (her predecessor) detected an error,

the right expired, because pursuant to art. 88 § 2 k.c. the right to repeal expires in the event of

an error - within a year of its detection. In the opinion of the Court, it does not raise doubts that

the Commune did not provide, in its official form, information about the proceedings aimed at

returning the property to the previous owners. Nevertheless, the plaintiff, already in 2008,

received information that part of the leased property is subject to such proceedings. The

company, as can be seen from the attached photocopies of documents in the files of the

proceedings kept by the Minister of Infrastructure (BO1d / 782-R-124/07), was notified of the

need to provide plot no. 90 for the inspection on June 13, 2008; the content of the notification

indicated that the proceedings concerning the annulment of the decision of the President of the

Office of Housing and Urban Development of 22 March 2000, mark P0.5.1-0-85/99, which

upheld the decision of the Lublin Province Governor dated December 14, 1998 (reference

number GKN.GW.7221-2/76/98), refusing to return the property located in the town of

Rozpłucie - Garbów, marked as plot No. 285, area 3.21 ha. It was further indicated that it is

now part of plot No. 90, area of 9.14 ha, and the body conducting the proceedings was obliged

to determine the issue of the implementation of the purpose of expropriation of the former plot

No. 285. The request for this content has been received at the office of Antar LTD by its worker

on May 27, 2008. The plaintiff's attorney did not refer to the content of these documents, he did

not question them, and the analysis of all material

                                                                                                  17
 Case: 1:20-cv-06477 Document #: 1-9 Filed: 10/30/20 Page 20 of 64 PageID #:226




collected in the case indicates that the letter was received by the same person who received

correspondence sent from the Leczna County at other times, therefore there is no indication that

it was unauthorized or accidental. He also indicated to the Court that the correspondence came

from the body directly conducting proceedings in the case, so it is difficult to assume that it did

not contain reliable information. What's more, even if they were not enough for the company,

they should give rise to actions to clarify this issue. It is unacceptable for the position according

to which the professional ignores the relevant circumstances of his business, to refer to his

ignorance in this respect after some time. Thus, correspondence was delivered to the address of

Antar LTD, which contained information allowing for the detection of an error. Also, decisions

issued in the course of proceedings conducted by the Leczna County contained in their content

information about the proceedings regarding the return of the expropriated property designated

as the former plot of land No. 285 and now part of plot No. 90. A separate issue, strongly

emphasized by the defendant, was the participation in the visual inspection of the property in

June 2008 of Wiesław Tokarz and Marek Pawłowski, who presented their power of attorney

authorizations to the leading authorities from the board of Antar LTD. Both Wiesław Tokarz

and Andrzej Pawlak testified that the authorization submitted during the inspection had a

character of a one-time authorization, issued according to specific needs. Since Antar LTD was

informed about the inspection, Wiesław Tokarz had the authorization issued on the day

preceding the act, which he presented to the representatives of the Ministry of Infrastructure




                                                                                                  18
 Case: 1:20-cv-06477 Document #: 1-9 Filed: 10/30/20 Page 21 of 64 PageID #:227




therefore in the light of the principles of logic, this means that it has been given to him in

connection with this particular act for which he submitted it. Thus, it should be considered that

he acted on behalf of the lessee during this operation. The proof of the truth of this assumption

may also be the fact that he sought information from the employees of the Commune Office

regarding the results of the inspection and such information, although quite general in nature,

was obtained and handed over to the president of Antar. A number of presented circumstances

lead to the conclusion that the predecessor of the plaintiff could have detected the error in 2008,

which would lead to the conclusion that the action has been again legally called, due to the

ineffective passage of time to avoid the consequences of a declaration of will made under the

influence of an error. Nevertheless, the court pointed out that the legal predecessor of the

plaintiff acted on the basis of the assurances of his contractor, local government units, which

denied any doubts as to the legal status and consequently to the possibility of selling the

property located on Lake Piaseczno. Therefore, the lessee's conduct cannot be assessed in

isolation from these circumstances. Since it is undisputed that in the text of the real estate lease

notices the proceedings regarding the return of real estate were not provided, such information

was also not provided in the course of the negotiations, but also after the contract was

concluded, the plaintiff had grounds to be convinced that such circumstances did not occur, and

as a consequence, do not treat messages contained in correspondence addressed to the company

from the Ministry of Infrastructure, or Leczna County as regarding facts affecting the

implementation of contractual provisions. Both in doctrine and jurisprudence, it is assumed that

the error may concern both factual and legal circumstances, while in the latter, the claimant

company was still in the wrong opinion, and the error in this respect was detected only




                                                                                                 19
 Case: 1:20-cv-06477 Document #: 1-9 Filed: 10/30/20 Page 22 of 64 PageID #:228



when the mayor of the Ludwin Commune presents formal information, that the proceedings

regarding the return of the part of the leased real estate are in progress, which allowed this

circumstance to be considered relevant. The letter containing the relevant information is dated

September 22, 2011, and the statement on the evasion of the declaration of intent submitted

under the influence of the error took place on November 18, 2011, when the plaintiff filed a

relevant letter to the Ludwin Commune, so that the required deadline has been met. As a

consequence of the effective evasion of the legal consequences of a declaration of will to

conclude a lease agreement that provided for making outlays on property, the plaintiff demands

to return their equivalent. Effective evasion of the legal consequences of the declaration of will

made under the influence of error makes the contract invalid ex tunc. The benefit fulfilled in

the performance of such a contract is an undue payment (art. 410 § 2). The basis for demanding

its return are provisions on unjust enrichment in connection with art. 410 § 1 k.c. The fact that

the plaintiff and its predecessor made outlays was not contentious. Basically in the course of

the trial, the defendant did not question the scope of the works, but only their value, due to the

fact that it was not determined based on as-built cost estimates prepared on the basis of

acceptance reports of works performed. In the course of the trial, however, the plaintiff

presented documents confirming the Ludwin Commune's acceptance of the cost and scope of

the works performed, and the as-built cost estimates constituting the basis for preparing these

documents (during the proceedings being the basis for the expert's opinion) were submitted to

the Ludwin Commune for verification for this purpose by a called-upon by defendant specialist,

which was demonstrated in the course of testimonies by Krystyna Florek and Miroslaw

Wozniak. Since, therefore, a way of verifying the works carried out was accepted between the

parties to these proceedings, and the Commune considered it to be correct and did not question

the number of works carried out at the co-operative stage,




                                                                                               20
 Case: 1:20-cv-06477 Document #: 1-9 Filed: 10/30/20 Page 23 of 64 PageID #:229



and at the stage of the court proceedings did not indicate any circumstances suggesting an

irregularity of the previously determined range of expenditures, the assessment of the

defensiveness of the charges presented by the defendant and the assessment of the documents

submitted by the plaintiff as evidence of expenditures should lead to the conclusion that the

defendant's allegations are reported not due to the factual reservations, but only due to the

process strategy chosen by the defendant Commune. In view of the set scope of works, it was

necessary to determine their value. If the return of unjust enrichment is to take place in money,

then if an action of adjudication is upheld, the current enrichment shall be refunded, which shall

be understood in accordance with art. 405 k.c. in conjunction from art. 316 k.p.c. and applied

by analogy to art. 363 § 2 k.c., return enrichment existing at the time of the verdict. It was

necessary to determine the value of outlays, taking into account the degree of their consumption,

so that the current value of enrichment of the defendant could be indicated, which required

special information. The expert in the field of construction in his opinion, taking into account

only the expenditure approved by the defendant, gave the net and gross value of the

expenditures made. The defendant Commune questioned the possibility of awarding to the

plaintiff an amount including VAT, arguing that some of the work was carried out by plaintiff's

workers, that is, the economic method. Referring to this allegation, the Court pointed out that

the expenditure on real estate to be repaid under the provisions of art. 8 sec. 1 of the Act of 11

March 2004 on tax on goods and services (i.e. Journal of Laws of 2011 No. 177, item 1054 as

amended) are treated by the tax authorities as paid services, and these in accordance with art. 5

para. 1 of the above-mentioned Act are subject to the tax on goods and services, also in the case

when the obligation to return their value results from provisions on unjust enrichment, if it

concerns an active VAT taxpayer. Such understanding of the concept related




                                                                                               21
 Case: 1:20-cv-06477 Document #: 1-9 Filed: 10/30/20 Page 24 of 64 PageID #:230



is with the content of the provision of art. 47 § 1 k.c. 48 k.c., which results in connection with

the ownership of the land of its constituent parts, therefore things permanently connected with

it, to which the buildings and structures erected by the plaintiff belong undoubtedly. It is

irrelevant that the plaintiff mistakenly used the concept of withdrawal from the contract. For

these reasons, it is irrelevant whether the plaintiff performed work through his workers or the

method of commissioning works to other entities, because the whole provision of outlays is a

service. The result of the above is the statement that the benefit awarded in the case in question

will be connected with the obligation to pay VAT by the plaintiff company. In accordance with

the provisions of art. 3 par. 1 point 1 in relation to paragraph 2 of the Act on information about

prices of goods and services of 9 May 2014 (Journal of Laws of 2014, item 915), the buyer is

obliged to pay to the entrepreneur for the service a price that includes tax on goods and services.

The above requires, therefore, VAT to be taken into account in the amount awarded by the

plaintiff, and thus the gross price set by the expert. On the resolution on the interest, the Court

based its content on art. 481 in conjunction with 455 k.c. The plaintiff evaded the effects of

declarations of will to conclude a lease agreement in a letter lodged with the defendant

Commune on November 18, 2011, at the same time appointing its 14-day period for return, thus

marking the date of performance. Thus, according to the call, interest should be due from

December 3, 2011. Decision on the costs of the trial, the Court based the content of art. 102

k.p.c. and art. 113 paragraph 3 of the Act on court costs in civil matters.

An appeal against this judgment was made by the defendant, who appealed against the judgment

in points 1 and 3 and accused:

- violation of the provisions of substantive law art. 84 §2 k.c. and art.88§1 and 2 k.c. by a flawed

acceptance that the plaintiff effectively, within the statutory deadline, evaded the effects of her

declaration of will in the situation




                                                                                                 22
 Case: 1:20-cv-06477 Document #: 1-9 Filed: 10/30/20 Page 25 of 64 PageID #:231



when Antar Ltd Sp. z o.o. in Lublin learned of the fact of pending refund proceedings in 2008

at the latest, and this moment should be reliable for determining the moment of detecting an

error within the meaning of art.88 §2 k.c., § 12 of the lease agreement dated 15 02 2007 in

conjunction from art.84 § 1 and 2 k.c. by a defective acknowledgment that the fact of lack of

knowledge about the possibility of purchasing leased real estate may be considered material for

the mistake due to pending proceedings regarding the return of a part of the expropriated

property, if §12 of the contract confirmed only the rights under the Real Estate Management

Act and the plaintiff knew that the Commune did not want to sell the property due to the fear

of its division, art. 509 k.c. in conjunction from art. 65 k.c. by failing to interpret the assignment

transfer agreement dated September 23, 2009 concluded between the plaintiff and its

predecessor and the acceptance that the transfer also covered a legal-forming declaration and

the opportunity to claim for reimbursement, while the contract covered only assignment of

rights and obligations under the lease contract, art.226 k.c. in conjunction with art.230 k.c. and

art. 481 § 1 k.c. by the decision on return of expenses to the plaintiff in a situation where the

real estate covered by the lease contract for which expenditures were made, was not issued to

the defendant, which resulted in the settlement of the claim as non-required,

- infringement of procedural law, and this is art.233 §1 k.p.c. in conjunction with art.316 k.p.c.

by making a free assessment of the evidence, in particular the administrative provisions of April

30, 2008. and letters from the Ministry of Infrastructure dated May 13, 2008 delivered to the

registered office of the Company, minutes of the inspection of June 13, 2008 and statements

made in the course of this activity, as well as testimonies of witnesses Zbigniew Dabek and

Krystyna Florek, from which it was apparent that the company Antar Ltd. Sp. z o.o. obtained

clear information about the pending refund procedure covering parts of the leased real estate

already in 2008, art.227 §1 k.p.c., art.284 k.p.c., art.235 §1 k.p.c.




                                                                                                   23
 Case: 1:20-cv-06477 Document #: 1-9 Filed: 10/30/20 Page 26 of 64 PageID #:232



and art. 233 § 1 k.p.c. and art. 253 k.p.c. by basing the verdict on an expert opinion based on

cost estimates and unspecified photo documentation, in a situation where their formal

submission and admission of evidence from these documents and photographs was not

obtained, which results in recognition that the expert opined on the basis of improperly carried

out evidence, art.285 §1, k.p.c. in conjunction with art.233 k.p.c. by omitting verification of

cost estimates and determination of the actual value of inputs, art.233 k.p.c. by refraining from

making an expert opinion on the assessment of evidence covering VAT invoices, from which

it follows that the value of expenditure adopted by an expert is significantly overstated, art.227

§1 k.p.c. in conjunction with art.217 §3 k.p.c. and art.227 k.p.c. and art.328 §2 k.p.c. by

unjustifiably dismissing the evidential application for admitting evidence from an expert

opinion in the field of costing works in construction to determine the actual value of

expenditure, omitting the determination and indicating in the justification what expenditures

were incurred for the property and their value, art.244 § 1 k.p.c. and art.286 k.p.c. by premature

closing of the trial despite not having taken evidence from another expert's opinion,

- contradiction between the essential findings of the Court and the content of the evidence

collected by arbitrarily determining that the plaintiff detected an error when the letter of the

Mayor of the Commune was delivered in 2011, while all the evidence indicated that it was the

latest on May 27, 2008, asking for a change and dismiss the action in its entirety and award the

costs of the proceedings to the applicant.

The Court of Appeal weighted as follows:

The appeal is justified. The most important and foreground issue in the case was to determine

whether the Antar company's declaration of intent when concluding the lease contract could be

considered to be submitted under the influence of an error. The applicant's allegation of a

violation of the provisions of substantive law is accurate,




                                                                                               24
 Case: 1:20-cv-06477 Document #: 1-9 Filed: 10/30/20 Page 27 of 64 PageID #:233



formulated as a violation of § 12 of the lease agreement dated February 15, 2007, in connection

with art.84 § 1 and 2 k.c. "by a flawed acknowledgment that a lack of knowledge about the

possibility of purchasing leased real estate may be considered a mistake due to pending

proceedings regarding the return of a part of the expropriated property, if § 12 of the contract

only confirmed rights under the Real Property Management Act". The District Court

determined that the error according to the plaintiff concerned the circumstances specified in §

2 and 12 of the lease contract, therefore providing the defendant with no encumbrances,

property rights of third parties and that she does not know about the circumstances excluding

the use of real estate a holiday resort and granting the tenant the right to purchase the subject of

the lease through a no-tender procedure, on terms specified in separate regulations in the case

of development based on a building permit. The plaintiff claimed that they were inconsistent

with reality, in relation to the part of the property where there was an administrative proceeding

regarding the return of the property to the expropriated owners, about which the applicant's

predecessor did not know. The Court indicated that art. 84 k.c. states that in the event of an

error regarding the content of a legal transaction, it is possible to evade the legal consequences

of his declaration of will. If, however, the declaration of will was made to another person, it

may only be evaded from its legal effects if the error was caused by that person, even without

her fault, or if she knew about the error or could have easily noticed the mistake; this limitation

does not apply to the unpaid legal transaction (§ 1). One can also refer only to an error justifying

the supposition that if the declarant would not act under the influence of an error, he would

judge the matter wisely, he would not submit a statement of this content, and thus an essential

error (§ 2). An error to which an entity evading the consequences of a wrongly submitted

declaration of will




                                                                                                 25
 Case: 1:20-cv-06477 Document #: 1-9 Filed: 10/30/20 Page 28 of 64 PageID #:234



must concern a legal act and be relevant, unless it was triggered by a trick (Article 86 § 1 of

k.c.). From the correctly understood content of the error institution, the District Court, when

assessing the collected evidence, drew some flawed conclusions. In the opinion of the Court,

what should be agreed with, the defendant cannot be attributed to a cunning action aimed at

creating a false impression of reality. In the opinion of the Court, however, the plaintiff's

predecessor error occurred because it concerned facts directly connected with the legal status

of the real estate being the subject of the lease contract. In the opinion of the Court, an important

condition for the conclusion of the contract was the future sale of real estate, and this was not

possible due to the ongoing proceedings for the return of the property. In the opinion of the

Court, if the company knew about the procedure excluding the sale, it would not conclude such

an agreement. The Court also stated that this was an important mistake, boiling down to the fact

that if the party knew the true state of affairs, it would not submit a declaration of will of this

content (meaning it would not have entered into a lease agreement). With this position of the

Court, it cannot be accepted. The Court established that, when negotiating the terms of the

contract, the representatives of Antar knew that the municipality had no intention of selling the

real estate because it feared the division of the property and the Commune wanted to maintain

its current character (page 17 of justification). The parties to the contract, represented by

professionals, however, have entered into a contract in such a form that, contrary to the position

of the Court, in no way guaranteed the acquisition of the property by the Company. Indicated

to § 12 of the contract, which in the plaintiff's opinion indicates a mistake, only provides that

the Company will be able to acquire the property in a non-tender mode. It only means that in a

situation when the Commune makes a decision about the sale, the Company may acquire the

property in such a privileged manner. However, it is impossible to draw any conclusion

regarding the Commune's obligation to sell from the content of this contractual provision.




                                                                                                  26
 Case: 1:20-cv-06477 Document #: 1-9 Filed: 10/30/20 Page 29 of 64 PageID #:235



It should be agreed with the plaintiff that such a contract is a repetition of the act on real estate

management that regulates the possibility of purchasing real estate on a pre-emptive basis. The

contract does not specify either the date or other circumstances after which the sale could be

sold, and in fact this record referred only to the future and possible behavior of the Commune

regarding the sale. Therefore, in the opinion of the Court of Appeal, one cannot derive from

this provision theorems about an error of the company, because it cannot be considered an error,

an image of uncertainty, because the future is not guaranteed by any means. The fact that the

municipality refused to sell is in line with the content of the contract, which did not oblige it to

sell at any point, and is only a failure to meet the expectations of the other party, moreover also

having no basis in the contract. Concluding, Antar company with full knowledge concluded a

lease contract, and it does not in any way indicate that it had erroneous content, justified by

circumstances, an imagination. Therefore, her expectations as to the acquisition of property can

in no way be considered a mistake. It is also necessary to agree with the position presented in

the course of the trial by the defendant that concluding a contract of such and not a different

content, perhaps not entirely beneficial to the plaintiff (regarding the reasons for termination or

reimbursement) cannot justify the current reference to the error. The contents of § 1 and 2 of

the contract were also truthful, since the defendant was and is the owner of the real estate, the

property had no encumbrances and was not encumbered with any property rights of other

persons such as rent, easements, use rights, mortgage, perpetual usufruct. The administrative

proceedings regarding the return of part of the property covered by plot no. 90 is under no

circumstances subject to the terms "encumbrances and rights in rem and obligations of third

parties" referred to in § 2. This paragraph does not mean that it covers




                                                                                                  27
 Case: 1:20-cv-06477 Document #: 1-9 Filed: 10/30/20 Page 30 of 64 PageID #:236



claims or any third-party rights. It is also worth mentioning that the defendant Commune, by

concluding the incriminated agreement with Antar LTD, operated the center itself due to the

lack of willing external entities, and in the advertisements - directed to all potential applicants

- did not indicate that in relation to real estate recovery proceedings and, on the contrary,

informed about the lack of real estate burdens. Thus, it cannot be considered that the inclusion

of such information in the contract was an error caused to the Antar company by the Commune.

Moreover, as the Court correctly established, the County notified Antar company that Jerzy

Wojtasiewicz had filed a claim for the return of part of plot No. 90 since 1991. In June 2008 in

connection with the proceedings for annulment of the decision of the President of the Office of

Housing and Urban Development of March 22, 2000, maintaining in force the decisions of the

Lublin Province Governor dated 14 December 1998, refusing to return the real estate in

question, the real estate was inspected with the participation of a representative - a professional

proxy - of the Company, on the date the company was previously informed about. These

inspections, which are obvious, were conducted in connection with the above-mentioned

administrative proceedings regarding the return of real estate, the representative of the

Company took part in these activities, that is, the facts regarding the return proceedings were

perfectly known to the Company on that date. The District Court points to these issues (pages

15, 16, 30, 31, 32 of justification) and argues that these circumstances undoubtedly allowed the

Company to detect the error, the more that the provisions issued by the County of Łęczna

delivered to the Company contained information on the refund proceedings plot. These

findings, however, have been assessed incorrectly by the Court, because the position cannot be

accepted that not informing the Company about the pending property refund proceedings

justified the Company's conviction




                                                                                                28
 Case: 1:20-cv-06477 Document #: 1-9 Filed: 10/30/20 Page 31 of 64 PageID #:237



that such circumstances do not exist. This is far-reaching absurdity, because it is not good and

the Court found that the Company knew perfectly well that such proceedings were taking place.

Therefore, the position of the Court cannot be accepted that the Company only learned from

the letter of the Mayor of the Ludwin Commune that such proceedings were taking place. In

addition, what completely escapes the attention of the Court, even the fact of pending

proceedings for the return of a part of the real property under lease is in no way affects the

possibility to use this property in accordance with the contract. Regarding the issue regarding

the possibility of buying real estate, according to the Court of Appeals - as mentioned above -

it cannot be assumed that the Company remained in error. However, the fact of conducting a

refund procedure - although the opinion of the Court of Appeal cannot be regarded as

misleading to the Company, as well as the above, was known to the Company at least in June

2008 (date of inspection). Therefore, even with the theoretical acceptance that the Company

may not have considered this information as an error as to the content of the legal act, the

deadline to avoid the effects expired in June 2009. In the case there is also one more important

fact, namely the fact that the declaration on the evasion of the effects of a contractual

declaration, as legally-shaping should be made by the party concluding the contract. The

position of the Court cannot be accepted that the transfer agreement effectively transferred that

right to the plaintiff. In the opinion of the Court of Appeal, such a statement may be invoked

by a party that has made such a defective statement under the influence of an error. The plaintiff

could possibly invoke a material error regarding the assignment agreement, but not the contract

concluded by its legal predecessor. The transfer agreement also implies that the assignor

transfers all rights and obligations under the lease contract to the assignee for PLN 262,298.96

net (which is the value of the resort's lease), which may entitle him to conclude that the contract

transferred only the rights and obligations associated with the lease. Irrespective of the above,

it should be pointed out

                                                                                                29
 Case: 1:20-cv-06477 Document #: 1-9 Filed: 10/30/20 Page 32 of 64 PageID #:238



that on the date of the assignment agreement is on September 23, 2009. Antar was not able to

cede such a right because it did not have it anymore. The deadline for the Company to evade

this declaration of will was in June 2009 at the latest. In connection with the above, it is justified

to consider allegations of violation of substantive law art. 84 § 1 k.c., art.88 §1 and 2 k.c., § 12

of the lease contract, art. 509 k.c. In this connection, allegations of violation of procedural law

that point to an incorrect assessment of properly collected evidence, in particular the content of

the lease contract, assignment agreement, documents indicating the Company's knowledge of

pending refund proceedings, are also accurate, which also resulted in unjustified adoption of

the deadline for repeal from the effects of the submitted statement. There is no need to refer to

the fact that these allegations are well founded to the objections regarding the assessment of the

expert's opinion and the value of inputs. Having regard to the above and based on art. 386 § 1

k.p.c. and art.98 §1 and 3 k.p.c. in conjunction with § 2 point 7 of the Regulation of the Minister

of Justice of September 28, 2002 on fees for attorney activities (Journal of Laws of 2013, item

461, as amended) and § 2 point 7 in conjunction with 10 (1) point 2 of the Regulation of the

Minister of Justice of 22 October, 2015 on fees for lawyer activities (Journal of Laws, item

1800), the Appellate Court ruled as in the operative part of the judgment.




                                                                                                   30
Case: 1:20-cv-06477 Document #: 1-9 Filed: 10/30/20 Page 33 of 64 PageID #:239




        ORIGINAL
Case: 1:20-cv-06477 Document #: 1-9 Filed: 10/30/20 Page 34 of 64 PageID #:240
Case: 1:20-cv-06477 Document #: 1-9 Filed: 10/30/20 Page 35 of 64 PageID #:241
Case: 1:20-cv-06477 Document #: 1-9 Filed: 10/30/20 Page 36 of 64 PageID #:242
Case: 1:20-cv-06477 Document #: 1-9 Filed: 10/30/20 Page 37 of 64 PageID #:243
Case: 1:20-cv-06477 Document #: 1-9 Filed: 10/30/20 Page 38 of 64 PageID #:244
Case: 1:20-cv-06477 Document #: 1-9 Filed: 10/30/20 Page 39 of 64 PageID #:245
Case: 1:20-cv-06477 Document #: 1-9 Filed: 10/30/20 Page 40 of 64 PageID #:246
Case: 1:20-cv-06477 Document #: 1-9 Filed: 10/30/20 Page 41 of 64 PageID #:247
Case: 1:20-cv-06477 Document #: 1-9 Filed: 10/30/20 Page 42 of 64 PageID #:248
Case: 1:20-cv-06477 Document #: 1-9 Filed: 10/30/20 Page 43 of 64 PageID #:249
Case: 1:20-cv-06477 Document #: 1-9 Filed: 10/30/20 Page 44 of 64 PageID #:250
Case: 1:20-cv-06477 Document #: 1-9 Filed: 10/30/20 Page 45 of 64 PageID #:251
Case: 1:20-cv-06477 Document #: 1-9 Filed: 10/30/20 Page 46 of 64 PageID #:252
Case: 1:20-cv-06477 Document #: 1-9 Filed: 10/30/20 Page 47 of 64 PageID #:253
Case: 1:20-cv-06477 Document #: 1-9 Filed: 10/30/20 Page 48 of 64 PageID #:254
Case: 1:20-cv-06477 Document #: 1-9 Filed: 10/30/20 Page 49 of 64 PageID #:255
Case: 1:20-cv-06477 Document #: 1-9 Filed: 10/30/20 Page 50 of 64 PageID #:256
Case: 1:20-cv-06477 Document #: 1-9 Filed: 10/30/20 Page 51 of 64 PageID #:257
Case: 1:20-cv-06477 Document #: 1-9 Filed: 10/30/20 Page 52 of 64 PageID #:258
Case: 1:20-cv-06477 Document #: 1-9 Filed: 10/30/20 Page 53 of 64 PageID #:259
Case: 1:20-cv-06477 Document #: 1-9 Filed: 10/30/20 Page 54 of 64 PageID #:260
Case: 1:20-cv-06477 Document #: 1-9 Filed: 10/30/20 Page 55 of 64 PageID #:261
Case: 1:20-cv-06477 Document #: 1-9 Filed: 10/30/20 Page 56 of 64 PageID #:262
Case: 1:20-cv-06477 Document #: 1-9 Filed: 10/30/20 Page 57 of 64 PageID #:263
Case: 1:20-cv-06477 Document #: 1-9 Filed: 10/30/20 Page 58 of 64 PageID #:264
Case: 1:20-cv-06477 Document #: 1-9 Filed: 10/30/20 Page 59 of 64 PageID #:265
Case: 1:20-cv-06477 Document #: 1-9 Filed: 10/30/20 Page 60 of 64 PageID #:266
Case: 1:20-cv-06477 Document #: 1-9 Filed: 10/30/20 Page 61 of 64 PageID #:267
Case: 1:20-cv-06477 Document #: 1-9 Filed: 10/30/20 Page 62 of 64 PageID #:268
Case: 1:20-cv-06477 Document #: 1-9 Filed: 10/30/20 Page 63 of 64 PageID #:269
Case: 1:20-cv-06477 Document #: 1-9 Filed: 10/30/20 Page 64 of 64 PageID #:270
